t c summary opinion united_states tax_court peter j tkac petitioner v commissioner of internal revenue respondent docket no 3556-00s filed date peter j tkac pro_se roger w bracken for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed ’ the decision to be entered may not be reviewed by any other court and this opinion should not be cited as authority all subsequent section references are to the internal_revenue_code as amended unless otherwise indicated - on date this court issued t c summary opinion in which we held that we did not have jurisdiction ina lien and levy action over sec_6702 a frivolous income_tax return penalties for the and tax years we also held that because of respondent’s concession respondent may not collect petitioner’s unpaid and outstanding income_tax_liability for with respect to the notice_of_intent_to_levy respondent issued as to that year on date petitioner’s motion for costs was filed in which he sought an award of dollar_figure for administrative and litigation costs under sec_7430 petitioner’s dollar_figure claim may be broken down into two major categories comprising dollar_figure for petitioner’s time of hours at dollar_figure per hour and dollar_figure for claimed expenditures_for costs travel and legal fees the dollar_figure may be further particularized as follows professional legal assistance from lawyer hours dollar_figure per hour -- dollar_figure materials needed for case preparation-- dollar_figure court cost-- dollar_figure travel copy and postage cost--- dollar_figure respondent objects to the reasonableness and amount of petitioner’s claim respondent also contends that there should be no recovery_of costs and fees because petitioner has protracted the proceeding petitioner’s motion for costs was filed after respondent posed no objection to petitioner’s motion to vacate the court’s order and decision entered date sec_7430 enables the prevailing_party in any administrative or court_proceeding to recover reasonable_administrative_costs incurred in the administrative_proceeding and reasonable_litigation_costs incurred in the court_proceeding sec_7430 108_tc_430 there are various requirements that a party must meet to be entitled to an award for costs respondent agrees that petitioner is the prevailing_party and entitled to reasonable_litigation_costs only insofar as petitioner incurred the litigation costs claimed and did not protract the court_proceeding in so agreeing respondent has admitted that his position was not substantially justified during the administrative and the litigation proceedings respondent also admits that petitioner meets the net_worth requirements and that petitioner has exhausted the administrative remedies available in connection with the collection hearing accordingly the only guestions that remain for our consideration are whether petitioner unreasonably protracted the tax_court proceeding and whether petitioner’s claimed costs are reasonable we note that respondent bears the burden on this element sec_7430 b q4e- are petitioner’s claimed costs reasonable the first category of costs we consider is petitioner’s claim for his time at dollar_figure per hour for his preparation and participation in the administrative and litigation proceedings petitioner’s allowable costs include only those expenses actually paid_or_incurred and lost opportunity_costs may not be recovered 840_f2d_244 4th cir 87_tc_838 accordingly petitioner is not entitled to recover the dollar_figure portion of his claim attributable to the time he spent engaged in the administrative_proceeding and this litigation with the exception of petitioner’s dollar_figure petition filing fee respondent contends that the remaining amounts petitioner claimed are not recoverable because petitioner failed to establish that he paid those costs or incurred them in pursuit of the administrative_proceeding or the litigation we consider each part of the dollar_figure portion of petitioner’s claim separately petitioner claims dollar_figure for professional legal assistance from lawyer hours dollar_figure per hour petitioner is pro_se and has not presented any detail regarding the billing of the alleged legal services if petitioner had been represented in this case his attorney’s detailed billing records would have been a preregquisite to the allowance of an award for the attorney’s fees we cannot permit a lesser standard for the - - recovery_of attorney’s fees for consultation outside of representation in the proceeding accordingly we agree with respondent and deny petitioner’s dollar_figure claim for legal fees because of his failure to provide sufficient detail from which to determine whether the claim for legal fees is reasonable we next consider petitioner’s claim of dollar_figure for materials used in litigation and dollar_figure for travel postage and copying costs again respondent argues that petitioner should not be allowed to recover any costs unless they are substantiated in addition respondent argues that petitioner is in any event not entitled to recover his costs for travel with respect to travel_expenses this court has held that such expenses are not recoverable under sec_7430 mason v commissioner tcmemo_1998_400 buck v commissioner tcmemo_1993_16 accordingly petitioner is not entitled to recover his mileage expenses in pursuing this matter sec_7430 does not require any particular level of substantiation in order for a prevailing_party to be entitled to recover costs although petitioner has not provided the court with supporting evidence of any expenditure the court’s file does reflect that petitioner incurred expenses for postage and copying expenses on the basis of information contained in the record we conclude that petitioner incurred dollar_figure for copying and postage did petitioner unreasonably protract the court_proceeding sec_7430 provides that no litigation costs may be awarded with respect to any portion of a court_proceeding during which the prevailing_party has protracted the proceeding if respondent is successful in this argument petitioner could be precluded from recovery_of the dollar_figure we have found was incurred for copying and postage and the dollar_figure that respondent conceded that petitioner incurred for filing his petition in this proceeding the essence of respondent’s argument on this point is that petitioner’s position and hence his meetings with respondent were based on frivolous arguments positions with respect to the sec_6702 frivolous income_tax return penalties for the and tax years we have held that we lack jurisdiction to consider those liabilities with respect to the income_tax_liability respondent conceded the income_tax deficiency and has admitted that his position was not substantially justified petitioner’s need to file a petition and his costs for postage and copying would have been incurred to pursue the income_tax_liability irrespective of whether the sec_6702 penalties were involved to the extent that respondent conceded the income_tax_liability petitioner’s claim did not protract the proceeding - accordingly petitioner is entitled to costs of dollar_figure under sec_7430 to reflect the foregoing an appropriate order and decision will be entered
